 351310 NLRB No. 47REVERE ARMORED1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Revere Armored, Inc. and Lisa Carlyle Wagner.Case 29±CA±15814February 4, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe issue in this case is whether the Respondentviolated Section 8(a)(3) and (1) by discharging an em-
ployee for her union activities and interrogating and
soliciting an employee to spy on the union activities of
other employees.On October 19, 1992, Administrative Law JudgeRaymond P. Green issued the attached decision. The
Respondent filed exceptions and a supporting brief and
the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board orders that theRespondent, Revere Armored, Inc., Bohemia, New
York, its officers, agents, successors, and assigns, shall
take the action set forth in the Order.Emily DeSa, Esq., for the General Counsel.Douglas A. Durnin, Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Brooklyn, New York, on August 19 and 20,
1992. The charge was filed on June 26, 1991, and the com-
plaint was issued on August 20, 1991. In substance, the com-
plaint alleges:1. That on or about May 21, 1991, the Respondent, byBob Scaretta, interrogated employees about their activities
for United Industry Workers, Local 424.2. That on or about May 21, 1991, the Respondent solic-ited an employee to report on the union activities of other
employees.3. That on or about May 21, 1991, the Respondent dis-charged Lisa Caryle Wagner because of her union activities.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act. Based on the testimony of Kimberly
Cheselka, a business agent of the Union, I find that it is a
labor organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
The Respondent is engaged in the business of transporting,counting, and processing cash on behalf of its various busi-
ness customers. As part of its operations, it has a money
room where cash is counted and from which deposits to the
Federal Reserve Bank are thereafter made on behalf of its
customer's accounts. The Charging Party, Lisa Wagner,
worked in the money room.As of April and May 1991, the hierarchy of the Companyin relation to Wagner was as follows: Robert and Susan
Scaretta were the owners and principal officers of the Com-
pany and Barbara Salvado was the office manager. Under
Salvado's direction was Susan Brady (nee Fontaine) who
was in charge of the money room. Brady in turn, directed
two supervisors, Janet Flynn and Sue Nelson, who oversaw
the work of the cash tellers who worked in the money room.
At that time, there were about 45 to 50 people working in
the money room, most of whom worked at night on two
overlapping shifts; one from 6 p.m. to 2 a.m. and the other
from 9 p.m. to 5 a.m.The Union commenced an unsuccessful organizationaldrive at the Employer on or about May 7, 1991, after it had
received a call from Lisa Wagner, the Charging Party. Ini-
tially, the Union's efforts were confined to handing out pam-
phlets outside the Employer's building. Wagner, for her part,
in a somewhat roundabout way, indicated to other of her co-
workers that she thought that they all needed a union. During
the first day that the Union distributed leaflets, this activity
was observed by Vincent Griff, the Employer's vice presi-dent and operations manager. There is no question but that
the Respondent was aware of general union activity going on
at its premises.Sometime about the third week of May 1991, Lisa Wagnertook with her a group of union literature which she left in
her car parked outside the Employer's building. This lit-
erature, one document of which called for a meeting to held
on May 25, was left by her on her dashboard. She told other
employees at work that if they wanted to get the literature,
they could go outside to her car and pick it up as the doors
were left open.Deidre Rey, who used to work for the Company as a tell-er, impressed me as a credible witness. She testified that on
or about May 21, 1991, she was called into the office by the
Scarettas and asked if she was part of the Union. She testi-
fied that when she replied, ``No,'' Bob Scaretta said that
Lisa was the person who was the head of the union thing
and that he wanted her to keep her ears and eyes open as
to whether there were other people that were involved. Ac- 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Wagner acknowledged that she did receive in mid-May 1991,one oral reprimand from Supervisor Coreen Brady for being late.2Moreover, even if I were to credit the Respondent's assertion thatWagner did not obtain permission to be absent from May 18 to 21,
I would still find, based on the evidence of disparate treatment, that
the Respondent had not overcome its burden under Wright Line.3As the complaint does not allege that the Respondent made anythreats of discharge, I make no such finding even though I credit
Rey's testimony that on or about May 21, 1991, R. Scaretta told her
in effect, that he would discharge the employees and hire replace-
ments if the Union were to be selected as the bargaining representa-
tive.cording to Rey, Bob Scaretta ended the conversation by say-ing that they were not going to have a union in the Com-
pany; that they would fire those people and hire new ones
if that was the case. The Scarettas denied these contentions.On or about May 23 or 24, Lisa Wagner was discharged.
R. Scaretta testified that he made the decision to dischargeWagner. He states that his reasons were because of her
latenesses, her absences, and ``a sense of pilferage.'' He tes-
tified that the immediate cause of her discharge was that she
was absent without permission for several days just before
her discharge. Although acknowledging that he was aware of
some union activity through the grapevine, he denies know-
ing that Wagner was involved.Regarding B. Scaretta's assertion that there was ``a senseof pilferage,'' the credible evidence shows that on May 1,
1991, Wagner, along with other employees, was subjected to
a polygraph test conducted by an outside contractor during
which she was asked about and denied stealing. She did con-
cede, however, that from time-to-time, she exchanged her
own money for coins such as Susan B. Anthony dollars.
While acknowledging that she was aware that this was
against company policy, Wagner testified that she spoke to
her supervisor, Sue Nelson, about the polygraph interview
and was merely told not to do this again. There is no dispute
and R. Scaretta concedes that despite this incident, Wagner
was put back to work at her same job, an action which to
my mind, is inconsistent with any contention that she had
``admitted'' that she was stealing.Because Wagner often used her father's car to get to workin the evening or relied on rides from others, there were oc-
casions when she was late or absent. Nevertheless, there was
credible evidence that employees such as Debra Weiner,
Trish D'Amato, Rina Anastasia, and others were late or ab-
sent about as often as Wagner without suffering discharge.According to former Supervisor Jo-Anne Ranaudo, an em-ployee named Tina was discharged after having received
three probations and even then was not discharged for her
excessive latenesses and absences. Barbara Salvado, Re-spondent's office manager, testified about Wagner's history
of latenesses and absences and asserted that she brought
them to attention of Wagner's supervisor, Coreen Brady.
Salvado conceded, however, that she made no recommenda-
tions regarding Wagner's employment. And in fact, there is
no evidence that the Respondent, prior to the date it dis-
charged Wagner, ever gave her a written warning or any
other form of discipline on account of her absences or
latenesses.1The Respondent contends that the proximate cause ofWagner's discharge was her absence from work, without per-
mission, from about May 18 to 21, 1991. Although Respond-
ent's witnesses deny that Wagner asked for permission to
take these days off, Wagner credibly testified that she noti-
fied both Sue Nelson, her direct supervisor, and B. Scaretta.
This was corroborated by Jo-Anne Ranaudo who testified
that a few days before Wagner was discharged, Sue Nelson
told her that Wagner had asked for permission to take some
days off.III. ANALYSISHaving credited the testimony of Lisa Wagner, Jo-AnneRanaudo, and Deidre Rey, it is obvious that the General
Counsel has made out a strong prima facie showing that the
Respondent's motivation in discharging Wagner was because
of her activities on behalf of the Union's attempt to organize
the employees of the Company. Thus, the evidence shows
that she was the sole employee who engaged in any signifi-
cant union activity; that the Company was aware of the
Union's organizing campaign and her role in it; that R.
Scaretta told Rey that he would discharge employees to
avoid unionization and that Wagner's discharge followed
soon after she left union literature in her car located at the
Company's parking area.The General Counsel having established a prima facieshowing of discriminatory motive, the Respondent has not, in
my opinion, overcome its burden of showing that it would
have discharged Wagner for nondiscriminatory reasons.
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982). Thus, the
Respondent asserts a contention of pilferage which was un-
equivocally denied by Wagner and which did not result in
any discipline taken against her at the time of the alleged in-
cident. The Respondent contends that she was habitually late
or absent. Nevertheless, it produced no evidence that this
caused it to give her any written warnings or other discipli-
nary actions. Finally, the Respondent contends that it dis-
charged Wagner because she was absent without permission
for several days in late May. As noted above, I have credited
the testimony of Wagner and Ranaudo and conclude that she
did in fact ask for and obtain permission to take those days
off.2In addition to the above, I also find, based on the creditedtestimony of Deidre Rey that the Respondent unlawfully in-
terrogated her about union activity and unlawfully solicited
her to report on the union activity of other employees. Elec-tronic Data Systems, 278 NLRB 125, 129 (1986).3CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2) of the Act.2. By discharging Lisa C. Wagner because of her activitieson behalf of United Industry Workers Union, Local 424, the
Respondent violated Section 8(a)(1) and (3) of the Act.3. By interrogating employees concerning their union ac-tivities, the Respondent has violated Section 8(a)(1) of the
Act.4. By soliciting an employee to spy on the union activitiesof other employees, the Respondent has violated Section
8(a)(1) of the Act. 353REVERE ARMORED4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged an em-ployee, it must offer her reinstatement and make her whole
for any loss of earnings and other benefits, computed on a
quarterly basis from date of discharge to date of proper offer
of reinstatement, less any net interim earnings, as prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Revere Armored, Inc., Bohemia, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging Lisa C. Wagner because of her activitieson behalf of the United Industry Workers Union, Local 424.(b) Coercively interrogating any employee about unionsupport or union activities.(c) Soliciting employees to spy on the union activities ofother employees.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Lisa C. Wagner immediate and full reinstatementto her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed, and
make her whole for any loss of earnings and other benefits
suffered as a result of the discrimination against her in the
manner set forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarge and notify Lisa C. Wagner in writing that this has
been done and that the discharge will not be used against her
in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Bohemia, New York, copies ofthe attached notice marked ``Appendix.''5Copies of the no-tice, on forms provided by the Regional Director for Region29, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediatelyon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge any employees because of theiractivities on behalf of the United Industry Workers Union,
Local 424 or any other labor organization.WEWILLNOT
coercively interrogate any employees aboutunion support or union activities.WEWILLNOT
solicit employees to spy on the union activi-ties of other employees.WEWILLNOT
in any like or related manner interferingwith, restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
offer Lisa C. Wagner immediate and full rein-statement to her former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice to
her seniority or any other rights or privileges previously en-
joyed, and make her whole for any loss of earnings and otherbenefits suffered as a result of the discrimination against her.WEWILL
remove from our files any reference to the un-lawful discharge of Lisa C. Wagner and notify her in writing
that this has been done and that the discharge will not be
used against her in any way.REVEREARMORED, INC.